Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur with the majority’s construction of R.C. 2125.02, and so concur with the second paragraph of the syllabus. However, I agree with the court of appeals that there was no need for the jury to hear expert testimony on the standard of care required of the nurses in the circumstances of this case. For that reason, I would not remand this cause to the trial court, but would affirm the judgment of the court of appeals in toto.
Although I accept the statement of law contained in paragraph one of the syllabus in the abstract, that law has no application to the specific facts of this case; therefore, I dissent in part. Paragraph one of the syllabus begins by stating: “In a negligence action involving the professional skill and judgment of a nurse * * The problem with the majority’s approach is that the professional skill and judgment of a nurse are not really at issue in this case.
The trial court did not require Ramage to present expert testimony to explain the nurses’ actions. On appeal, the court of appeals held that “plaintiff Ramage was not bound to present expert opinion on routine nursing care, i.e., simple observation of a patient.” The appellate court then specifically cited Jones v. Hawkes Hosp. of Mt. Carmel (1964), 175 Ohio St. 503, 26 O.O.2d 170, 196 N.E.2d 592. The majority, however, chooses to distinguish Jones, as well as Burks v. Christ Hosp. (1969), 19 Ohio St.2d 128, 48 O.O.2d 117, 249 N.E.2d 829, and finds that the “common knowledge exception” does not apply.
The majority states that what is really at issue is “the professional skill and judgment of the nurses — matters not within the common knowledge and experience of the jurors.” However, the principal thrust of Ramage’s argument at trial in this regard was that the nurses were negligent in reporting their observations of Ashley Ramage’s vomiting and seizures. Surely, questions going to whether those observations were adequately relayed to the treating physician do not involve subjects beyond the comprehension of ordinary jurors. Those are questions readily resolved without the presentation of expert testimony.
I fundamentally disagree with the majority’s interpretation of the facts of this case, and I would find Jones and Burks controlling. While many situations conceivably may arise requiring that expert testimony be presented to establish the negligence of a nurse, this is not one of those situations.
Douglas, J., concurs in the foregoing opinion.